Barnard, P. J.
The commissioners have made a minute and careful report. They rejected the great item claims because the petition had conveyed the land taken to the city of New York. The commissioners had no power to set aside the deed, and there was no reason for so doing. There are several other items of consequential damages to land not taken; such as putting-the excavated material temporarily on the petitioner’s lands, and for use- and occupation of petitioner’s lands while the work was going on, and for depreciation in value of lots because the city improvement would make the cost, of removing excavation for cellars on petitioner’s lots more, which would be-included, and the lots so far diminished. For some of these claims the commissioners have made allowance, and for others they have made none. We-find no reason to differ from the commissioners as to the sufficiency of the-same, nor to the -rejection of items which they have rejected. The case is-very voluminous, and the examination of the review of the evidence made by the commissioners is full and complete. The order should be affirmed, with-costs.